Respondent is a corporation engaged in the hardware business. For some twelve years prior to the commencement of this action, appellants had been purchasing goods from the respondent, and this action was commenced to recover a claimed balance due of $472.40.
Some few years prior to the beginning of this action, the defendants had incorporated under the name of the Laurens Building and Finance Company. The charge slips of the Paysee Hardware Company show that the goods in question were billed sometimes to Laurens, sometimes to Laurens Company, sometimes to the Laurens Building Company, and sometimes to the individual members.
The position of the appellants, as stated in their brief, is that they are not individually required to pay for the goods, wares and merchandise furnished, but that the action should be against the corporation. The officers and agents of the Paysee Hardware Company testified, and the record clearly shows, that they had been selling goods to the appellants for many years; that appellants were engaged in the building business; that all of the goods sold were ordered by either Alfred Laurens or Harry Laurens; and there is no dispute over the goods having been sold and delivered, and no dispute over the price charged for the various items which make up the account. The officers of the respondent corporation testified that they did not know of the fact that the Laurens Building and Finance Company had been incorporated, or that such a corporation was in existence until after this action was commenced; that, during all of the years they had dealt with appellants, they had dealt with them as individuals, were sometimes paid cash, sometimes paid by checks, sometimes by checks of other persons indorsed to them by appellants. Nothing but a question of fact is presented by this record, namely, To whom were the goods sold and to whom was the credit extended?
The lower court decided that the goods were sold to appellants, and that credit was extended to appellants. There is not only ample *Page 704 
testimony to support such a decision, but on the record we think the evidence preponderates in favor of such conclusion.
Judgment affirmed.
MITCHELL, C.J., FULLERTON, MAIN, and HOLCOMB, JJ., concur.